Citation Nr: 1615840	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  08-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the left hand, currently rated as 10 percent disabling prior to January 15, 2014 and 20 percent disabling thereafter.

2.  Entitlement to an increased rating for arthritis of right hand prior to January 15, 2014, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active service from October 1958 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In May 2010 and December 2012, the Board remanded the issues currently on appeal for additional development.

In November 2014, the Board denied entitlement to a rating in excess of 20 percent for arthritis in the left hand beginning January 15, 2014 and ratings in excess of 10 percent for arthritis for each hand prior to January 15, 2014.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a joint motion for remand that the Court granted in February 2016.  It vacated the November 2014 Board denials for these claims and remanded them back to the Board for action consistent with the joint motion instructions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2016 joint motion instructed the Board to remand the issues to the AOJ for consideration of evidence received since the most recently issued supplemental statement of the case (SSOC) in December 2013.  It was also noted that the Veteran claimed continuous treatment in a January 2014 letter and requested that no decision be made prior to obtaining these treatment results.  The instructed action below complies with the joint motion.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization and information from the Veteran, request the treatment records referred to by the Veteran in his January 2014 letter.  These records should be associated with the claims file.   

2. Issue a supplemental statement of the case (SSOC), with specific consideration to all newly received evidence since December 2013, to the Veteran and his representative.  The SSOC must address the following issues: rating in 10 percent prior to January 15, 2014 and 20 percent thereafter for arthritis of the left hand; and a rating in excess of 10 percent for arthritis of right hand prior to January 15, 2014.  If any benefit sought remains denied, return the matter to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

